 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. sylvania and District 1199C, National Union of Hospital and Health Care Employees, AFSCME, AFL±CIO. Case 4±CA±25194 October 31, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Pursuant to a charge and amended charge filed on August 16 and 20, 1996, respectively, the General Counsel of the National Labor Relations Board issued spondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union's 
request to bargain following the Union's certification in Case 4±RC±18766. (Official notice is taken of the ``record'' in the representation proceeding as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) 
The Respondent filed an answer admitting in part and denying in part the allegations in the complaint. On October 3, 1996, the General Counsel filed a Motion for Summary Judgment. On October 7, 1996, 
the Board issued an order transferring the proceeding tion should not be granted. On October 21, 1996, the Respondent filed a response and a Motion to Revoke 
Certification. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bargain, but attacks the validity of the certification on 
resentation proceeding. The Respondent contends that 
utory supervisors and therefore the certified unit is in-valid and the certification should be revoked. All representation issues raised by the Respondent 
tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh 
Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). ment and deny the Motion to Revoke Certification.1 On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION nia corporation, has been engaged in providing skilled and intermediate health care services at its long-term care facility in Philadelphia, Pennsylvania. During the 
cess of $100,000 and purchased and received goods valued at more than $50,000 directly from points out-side the Commonwealth of Pennsylvania. We find that the Respondent is an employer engaged in commerce 
within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held July 3, 1996, the Union tive-bargaining representative of the employees in the following appropriate unit: 
tical Nurses employed at the Employer's 3609 ity, excluding all other employees, Registered Nurses, guards and supervisors as defined in the Act. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain Since July 26, 1996, the Union has requested the stitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after July 26, 1996,2 to bargain with the Union as the exclusive collective-bargaining 
representative of employees in the appropriate unit, the 1 Member Fox did not participate in the underlying representation case. However, she agrees with her colleagues that the Respondent has raised no new issues in this ``technical'' 8(a)(5) case. 2 The complaint inadvertently lists the date as July 26, 1995. 322 NLRB No. 71  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD fecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to 
cease and desist, to bargain on request with the Union, derstanding in a signed agreement. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, The New Ralston House of the University cers, agents, successors, and assigns, shall 1. Cease and desist from tional Union of Hospital and Health Care Employees, resentative of the employees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment and, if an understanding is reached, embody the understanding in a signed agreement: tical Nurses employed at the Employer's 3609 ity, excluding all other employees, Registered Nurses, guards and supervisors as defined in the Act. (b) Within 14 days after service by the Region, post at its facility in Philadelphia, Pennsylvania, copies of the attached notice marked ``Appendix.''3 Copies of 3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' the notice, on forms provided by the Regional Director for Region 4 after being signed by the Respondent's spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps 
tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since August 16, 1996. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. October 31, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•ATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with District 1199C, 
tive of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the bargaining unit:  NEW RALSTON HOUSE 3 All full-time and regular part-time Licensed Prac-cluding all other employees, Registered Nurses, tical Nurses employed by us at our 3609 Chestnut guards and supervisors as defined in the Act. Street, Philadelphia, Pennsylvania, facility, ex-THE NEW RALSTON HOUSE OF THE UNIVERSITY OF PENNSYLVANIA 